DETAILED ACTION
Response to Amendment
In the claims filed on 01/19/22, claims 1-2, 4, 6-9, 11-18 have been amended; claims 3,5,10,19-20 have been cancelled; claims 1-2, 4, 6-9, 11-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta (EP 2469172 A2) in view of Berkhof (US 4671457 A) and Kowalk (US 20180018027).
Regarding claim 1, Acosta teaches (Figure 1) a system that controls gas supply to a burner (2) with a processor and concomitant memory (Claim 1: the controller in Acosta includes a means for “program assisted automated cooking”, thus it is clear that the control device (9) has a concomitant memory) with a plurality of inputs and outputs for electrical communication (signal line: 17-20, 23) with a plurality of components (paragraph 0021-0022) of the appliance. Acosta teaches a gas valve (6) in fluid communication (4) with a burner (2) having an actuator (paragraph 0012: “control device actuating an actuator for setting the adjustment valve”) that accepts an output (20) from the processor (9) to control the supply of gas to the burner (2). Acosta teaches (paragraph 0003) a control knob (7) assigned to the burner (2) having an output representative of a heat level of burners operatively coupled to an input (20) of the processor (9). Acosta teaches the gas valve being cycled on and off (Figure 2) by providing an output (23) from the processor (9) to a valve actuator (5) determined by a configurable duty cycle (Figure 2, paragraphs 0010-0012), wherein the configurable duty cycle includes a configurable cycle period (cycle duration T), a configurable ON time (switch-on time Δt1) during the cycle period, and a configurable burner power level (paragraph 0012: heat output of the gas burner), wherein the configurable burner power 
Acosta does not disclose wherein each of the configurable cycle period and the configurable ON time during the cycle period are provided to the processor by operation of the control knob.
However, Berkhof discloses the use of knobs (Figure 2: knobs 3 and 4) to configure the cycle period (Column 4, lines 50-54) and ON time during the cycle period (Column 4, lines 59-61: switch on period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Acosta to incorporate the teachings of Berkhof in order to provide the control device with the method of adjusting the cycle period and ON time using a knob for the reasons disclosed in paragraphs 0010-0011 in Acosta.
Modified Acosta, in view of Berkhof, does not disclose the use of a knob (particularly a singular knob) to provide each of the configurable cycle period, the configurable ON time during the cycle period, and the configurable burner power level to the processor, rather providing each of the cycle period, ON time, and burner power level with a separate knob.
Kowalk teaches (Abstract) a multi-function control knob communicatively coupled to a processor to provide control signals to the processor. The multi-function control knob performs all of the functions that are typically assigned to multiple separate knobs, reducing the number of required knobs, simplifying the design and reducing the manufacturing cost (paragraph 0051).

Regarding claim 2, modified Acosta teaches the system of claim 1, as set forth above, further comprising a user interface operatively coupled to the processor, wherein the duty cycle comprises: a cycle period (paragraph 0010: “cycle duration”) and ON time (paragraph 0011: “ratio of on-time to off-time”; Figure 2: switch-on time Δt1) which are configured through the control device. 
Acosta does not disclose configuration of the cycle period and ON time using a user interface.
However, Berkhof teaches (Abstract) of selecting a cycle period (Column 4, lines 50-54) and ON time during the cycle period (Column 4, lines 59-61: switch on period) through a user interface (Figure 2). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Acosta to incorporate the teachings of Berkhof in 
Regarding claim 4, modified Acosta teaches the system of claim 1, as set forth above, further comprising a user interface (10) coupled to the processor (9), wherein the configurable burner power level is further selected using the user interface (paragraph 0003).
Modified Acosta does not disclose the user interface being used to select each of the configurable cycle period, the configurable ON time during the cycle period.
Berkhof teaches (Abstract) of a duty cycle period and on time, configurable using a user interface (Figure 2).  
It would have been obvious to one of ordinary skill in the art to have modified Acosta to incorporate the teachings of Berkhof to provide the user interface with the means of adjusting the cycle period and ON time for the reasons disclosed in paragraphs 0010-0012 in Acosta. 
Regarding claim 6, modified Acosta teaches the system of claim 4 with a burner power level that is representative of gas flow (paragraph 0012: “size of the gas flow rate”).
Regarding claim 11, modified Acosta teaches the system of claim 1, wherein the ON time is represented using a duty cycle percentage (paragraph 0016).
Regarding claim 18, Acosta teaches (Abstract, Figure 1) a method for controlling the flow of gas from a gas supply to a burner (2) with a processor, a user interface (10) operatively coupled thereto, a gas valve (6) in fluid communication (4) with the gas supply and the burner (2) and a control knob (7) assigned to the burner 1) during the cycle period, and a configurable burner power level (paragraph 0012: heat output of the gas burner), wherein configuring the duty cycle includes using the control knob to select the configurable burner power level (paragraph 0003 and 0012); and assigning the duty cycle to the gas valve during operation thereof (paragraph 0012).
Acosta does not disclose wherein each of the configurable cycle period and the configurable ON time during the cycle period are selected using the control knob.
However, Berkhof discloses the use of knobs (Figure 2: knobs 3 and 4) to configure the cycle period (Column 4, lines 50-54) and ON time during the cycle period (Column 4, lines 59-61: switch on period).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Acosta to incorporate the teachings of Berkhof in order to provide the control device with the method of adjusting the cycle period and ON time using a knob for the reasons disclosed in paragraphs 0010-0011 in Acosta.
Modified Acosta, in view of Berkhof, does not disclose the use of a knob (particularly a singular knob) to provide each of the configurable cycle period, the configurable ON time during the cycle period, and the configurable burner power level to the processor, rather providing each of the cycle period, ON time, and burner power level with a separate knob.
Kowalk teaches (Abstract) a multi-function control knob communicatively coupled to a processor to provide control signals to the processor. The multi-function control 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Acosta to incorporate the teachings of Kowalk in order for the knob in Acosta to be used to control multiple functions, such as configuring each of the configurable cycle period, the configurable ON time during the cycle period, and the configurable burner power level, rather than having separate knobs for each function, simplifying the design and reducing the manufacturing cost, as suggested by Kowalk in paragraph 0051.
Response to Arguments
The previous objection to claim 3 is now moot as per claim 3 being cancelled. The previous objection to claim 9 has been overcome with as per the present claim amendments. 
The previous objection to the specification is hereby overcome as per the amendments to the specification filed on 01/19/2022.
The previous objection to the drawings is hereby overcome as per the amendments to the specification filed on 01/19/2022.
The previous objection to the abstract is hereby overcome as per the amendments to the abstract filed on 01/19/2022.
The previous interpretation to the claims under 35 USC 112, sixth paragraph, no longer stand as per the present claim amendments.

With regards to Applicant’s arguments per independent claim 1 on pp. 13-15, the Applicant argues that the prior art of record, i.e. Acosta and Erdmann, alone or in combination, does not disclose the invention of amended claim 1, specifically a single control knob functioning in the manner claimed. However, the newly cited reference to Kowalk (teaching a single multi-function control knob) in combination with Acosta and Berkhof is relied on in the instant office action to reject at least claim 1. Please see rejection above. On page 14-15, applicant argues that Berkhof does not disclose controlling output level (presumed to mean the claimed “power level”) with a control knob. While this may perhaps be true, examiner respectfully notes that Acosta is relied on in the instant office action as teaching this claimed feature.
With regards to the arguments as to the Witham reference, it is noted that Witham is no longer relied on in any of the claim rejections, thus said arguments are moot.
With regards to Applicant’s arguments per independent claim 12, said arguments are persuasive. Claim 12 is indicated as being allowable as per the reasoned set forth below.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, modified Acosta teaches the system of claim 1, further comprising a user interface operatively coupled to the processor.
Acosta does not disclose the duty cycle of claim 1 further comprising a plurality of configurable burner power levels, each selected using the user interface.
With regards to the features of claim 7 not taught by Acosta in view of Berkhof and Kowalk, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the combined teachings of Acosta in view of Berkhof and Kowalk in view of such that all the limitations of claim 7 are rendered obvious.
Claims 8-9 are objected to by virtue of their dependency from claim 7.
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, Acosta teaches (Figure 1) a system that controls gas supply to a burner (2) of an appliance comprising: a processor (control device 9) and concomitant memory (Claim 1: the controller in Acosta includes a means for “program assisted automated cooking”, thus it is clear that the control device (9) has a concomitant memory), the processor (control device 9) having a plurality of inputs and outputs for electrical communication (signal line: 17-20, 23) with a plurality of components (paragraph 0021-0022) of the appliance. Acosta teaches a gas valve (6) in fluid communication (4) with the burner (2) having an actuator (paragraph 0012: “control device actuating an actuator for setting the adjustment valve”) that accepts an output (20) from the processor (9) to control the supply of gas to the burner (2). Acosta teaches (paragraph 0003) a control knob (7) assigned to the burner (2) having an output N time (switch-on time Δt1) during the cycle period, and a configurable burner power level (paragraph 0012: heat output of the gas burner).
Acosta does not disclose system above whereby the gas valve is cycled between a plurality of valve positions by providing an output from the processor to the valve actuator determined by a configurable duty cycle, wherein the configurable duty cycle includes a configurable cycle period, a configurable ON time during the cycle period, and a plurality of configurable burner power levels.
It is noted that this allowance addresses page 16 of the Applicant Arguments/Remarks, where the applicant argued that the cited references fail to disclose or suggest cycling between multiple output levels of a burner based upon a configurable duty cycle, and upon further examination, the examiner would like to withdraw the previous rejection of claim 12.
With regards to the features of claim 12 not taught by Acosta, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Acosta in view of such that all the limitations of claim 12 are rendered obvious.
Claims 13-17 are allowable by virtue of their dependency from independent claim 12.

Conclusion
Examiner would like to include this reference as pertinent art:
Wolf Gourmet, Multi-Function Cooker (Year: 2017) – discloses a cooker utilizing a control knob with multiple functions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762